Citation Nr: 1021728	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disorder, to 
include total left hip replacement. 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1976 to 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that his left hip arthoplasty was 
required due to a left hip disorder that he incurred in 
service.  He also asserts that he was treated for this injury 
in service, and that, therefore, treatment for a left hip 
injury should be reflected in his service treatment records. 

In May 2010, the Veteran submitted new evidence from his 
private physician which noted a history of his total hip 
arthplasties and osteoarthritis.  As the Veteran did not 
waive initial consideration of this evidence by the RO, the 
law requires that the Board return the appeal to the RO/AMC 
for initial consideration of the new evidence.  Upon remand, 
this evidence should be considered when readjudicating the 
Veteran's claim.  

Additionally, VA treatment records show that the Veteran 
underwent a total hip replacement in 2008.  He has reported 
suffering with his condition "for some time."  See VA Form 
21-4138, dated June 20, 2008.  Service treatment records show 
treatment for leg pain in April and May 1978.  In April 1978, 
the treatment record notes that the Veteran reported running 
three miles and lifting weights daily, and that he had 
continued to experience pain, now located in both legs.  
Specifically, he reported that the pain felt like it was in 
the bone.  The Veteran also indicated that he was not 
experiencing any knee or hip pain at that time.  The 
assessment was muscle cramps, myalgia, and tendonitis due to 
exertion.  In May 1978, the Veteran complained of pain after 
lifting weights, initially in the right thigh.  The treating 
physician ordered an x-ray of the right femur.  The x-ray 
revealed no abnormalities.  The prior history of treatment 
for leg pain is also noted on separation exam in January 
1980, which reports that the Veteran was treated for muscle 
cramps, myalgia, and tendonitis resulting from running in 
April 1978.   However, the Veteran denied any problems at 
that time and clinical examination of the lower extremities 
was normal.

In light of the above, further development is required 
because the medical evidence of record does not contain 
sufficient information to address the required legal inquiry.  
See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thus, it is incumbent on 
the Board to remand this matter to supplement the record 
prior to adjudicating this claim.  See Wallin v. West, 11 
Vet. App. 509, 513 (1998); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); see also Mariano v. Principi, 17 Vet. App. 
305, 312 (2003).  The Veteran should be afforded a VA 
examination of his left hip and a medical opinion should be 
obtained.

Finally, the Veteran's VA treatment records appear to be 
incomplete, as the surgical report of his left hip surgery is 
not included in the record.  On remand, his complete VA 
treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete treatment records 
related to his left hip from the Miami VA 
Medical Center, to include all records 
related to his left hip surgery, dated 
from January 2007 forward.

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests, 
including x-rays, should be accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed left hip disorder had its 
clinical onset during active service or is 
related to any in-service disease, event, 
or injury.  

In doing so, the examiner should address 
the service treatment records from April 
and May 1978 showing treatment for leg 
pain, as well as the VA and private 
medical records describing the Veteran's 
hip arthoplasty and related history.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If the 
examiner finds that an opinion cannot be 
given without resort to speculation, the 
examiner should still provide a thorough 
explanation regarding the rationale for 
that conclusion. 

3.  Review the VA  medical opinion(s) 
obtained to ensure that the remand 
directives have been accomplished, and if 
all questions posed are not answered, 
return the case to the examiner for 
completion of the inquiry.  
 
4.  Finally, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted, issue the Veteran and his 
representative a supplemental statement of 
the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 


